BUSSEY, Judge.
David M. Ramsey, hereinafter referred to as defendant, was charged, tried and convicted for the crime of Escape in the District Court of Oklahoma County, Oklahoma. *506He was sentenced to serve six months in the State Penitentiary, and from this judgment and sentence he appeals.
It appears from the record that the judgment and sentence was rendered on the 10th day of March, 1966, at which time an attorney was appointed to represent the defendant on appeal and a casemade was ordered at public expense. As the defendant was delivered to the State Penitentiary at McAlester on March 11, 1966, to begin serving his sentence, and as it appears that no supersedeas bond was given, it is apparent that said judgment and sentence has long since been satisfied, and that the questions involved in this appeal are moot.
The majority rule which has been followed in this jurisdiction is that when defendant has served his time before the appeal is decided, it will be dismissed. See Carey v. State, Okl.Cr., 217 P. 895; Tropp v. State, 17 Okl.Cr. 702, 186 P. 737; City of Seldovia v. Lund, 138 F.Supp. 382, 16 Alaska 112, and. cases cited therein.
The attempted appeal is accordingly dismissed. Dismissed.
NIX, P. J., and BRETT, J., concur.